Citation Nr: 1342375	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for a keloid scar, status post pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 



INTRODUCTION

The Veteran served on active duty from June 2002 to July 2006.  

This appeal to the Board of Veterans Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted service connection and assigned an initial, noncompensable rating for a keloid scar, status post pilonidal cystectomy, effective July 2, 2006.  Upon the receipt of new evidence, the RO issued another rating decision in April 2009, in which, inter alia, the noncompensable rating was continued.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for a keloid scar, status post pilonidal cystectomy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file that has been reviewed in connection with the Veteran's claim.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

	(CONTINUED ON NEXT PAGE)





REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

The most recent VA examination for the Veteran's keloid scar was in October 2008.  In the December 2013 Appellant's Brief, the Veteran's representative essentially argued that the symptoms associated with the keloid scar, status post pilonidal cystectomy had increased in severity since the October 2008 evaluation.  Accordingly, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim for a higher rating should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  Additionally, the RO's adjudication of the claim should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), consistent with Fenderson, 12 Vet. App. at 126 and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA scar examination, by an appropriate medical professional.  

The entire claims file, to include a complete copy of this REMAND, and copies of relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report) and all clinical findings should be reported in detail.  

The examiner should provide a detailed description of the scar, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether the scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.    

The examiner should set forth all current examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include consideration of whether "staged ratings" pursuant to Fenderson (cited to above) is appropriate.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


